DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species B in the reply filed on November 18, 2021 is acknowledged.  The traversal is on the ground(s) that the restriction is improper and unclear.  Applicant contends that the restriction requirement fails to provide adequate justification for requiring restrictions among the different Species (see applicant’s remarks filed November 18, 2021).  
In response to applicant’s arguments, the examiner concurs with applicant’s remarks and the restriction requirement has been subsequently withdrawn.  All Claims 1-20 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,616,872 to Skweres et al.
	Regarding Claim 1, Skweres et al disclose an assembly (see Figures 19 and 20) having all the features of the instant invention including: a valve body 151 having a piston within a piston bore 51 in the valve body 151, the piston bore 51 including a valve chamber section and a brake pipe section such that a pressure differential between the valve chamber section and the brake pipe section moves the piston within the piston bore 51 (see column 2 lines 36-42 and column 5 line 50 – column 6 line 10); a slide valve seat 153 coupled to the valve body 151, the slide valve seat 153 including a brake pipe port 154 (see Figure 19), an additional discharge channel pilot valve port 161 (see Figure 19), and at least one exhaust port 169,172 (see Figure 20); and a slide valve 150 coupled to the piston and configured to move along the slide valve seat 153 with the piston, the slide valve 150 configured to move to establish selective fluid communication between the brake pipe port 154, the additional discharge channel pilot valve port 161, and the at least one exhaust port 169,172 based on a position of the slide valve 150 relative to the slide valve seat 153; wherein the slide valve 150 is configured to move between at least a piloting position and an exhaust position, the brake pipe port 154 in fluid communication with the additional discharge channel pilot valve port 161 while the slide valve 150 is in the piloting position (see column 7 lines 16-44), the brake
pipe port 154 in fluid communication with the at least one exhaust port 169,172 while the slide valve 150 is in the exhaust position (see column 7 line 55 – column 8 line 6), the slide valve 150 configured to move between the piloting position and the exhaust 
	Regarding Claim 2, Skweres et al further disclose that the slide valve 150 is configured to move to a charging position where the brake pipe port 154 is in fluid communication with the valve chamber section to charge the valve chamber section from fluid received by a brake pipe channel (see column 7 lines 16-30).
	Regarding Claim 3, Skweres et al further disclose that the slide valve 150 includes a weeper port 166 that fluidly couples the valve chamber section within a brake pipe channel, and the slide valve 150 is configured to have a charged position where the weeper port 166 is fluidly coupled to the brake pipe channel (see column 7 lines 55 et al), wherein the brake pipe port 154, the additional discharge channel valve port 161, and the at least one exhaust port 169,172 are blocked from fluid communication with each other while the slide valve 150 is in the charged position (see column 7 lines 16 et al).
	Regarding Claim 4, Skweres et al further disclose that the piloting position of the slide valve 150 includes wherein the brake pipe port 154 is partially fluidly coupled to the additional discharge channel pilot valve port 161 (see column 7 lines 16 et al).
	Regarding Claim 5, Skweres et al further disclose that the exhaust position includes the brake pipe port 154 and the additional discharge channel pilot valve port 161 being fluidly coupled to the at least one exhaust port 169,172 (see column 7 lines 16 et al and column 8 lines 1-6).
	Regarding Claim 11, Skweres et al disclose a method having all the features of the instant invention including:  moving a piston having a slide valve 150 within a piston 
	Regarding Claim 12, Skweres et al further disclose charging the valve chamber section by conveying the brake pipe fluid from the brake pipe port 154 to the valve chamber section when the slide valve 150 is in a charging position relative to the slide valve seat 153 (see Claim 2 above).
	Regarding Claim 13, Skweres et al further disclose charging the valve chamber section only by conveying the brake pipe fluid from a weeper port 166 to the valve chamber section when the slide valve 150 is not in a charging position relative to the slide valve seat 153 (see column 7 line 55 – column 8 line 6).
	Regarding Claim 15, Skweres et al further disclose fluidly coupling the brake pipe port 154 to the at least one exhaust port 169,172 during the braking of the vehicle (see column 7 lines 16 et al and column 8 lines 1-6).
	Regarding Claim 16, Skweres et al further disclose that the at least one exhaust port 169,172 includes a first exhaust port 169 and a second exhaust port 172, 
	Regarding Claim 17, Skweres et al disclose all the features of the instant invention including: an assembly comprising: a body 151 having a bore 51 and a piston movable within the bore 51, the bore 51 including a valve chamber section and a brake pipe section wherein a pressure differential between the valve chamber section and the brake pipe section moves the piston within the bore 51 (see column 2 lines 36-42 and column 5 line 50 – column 6 line 10); a seat 153 configured to mate with and be removably coupled (i.e., at least capable of being removable) with the body 151, the seat 153 including a first port 154, a second port 161, and a third port 169,172; a slide valve 150 coupled to the piston and configured for movement with the piston, the slide valve 150 configured to move along the seat 153 to establish selective fluid communication between the first port 154, the second port 161, and the third port 169,172  based on a slide valve 150 position relative to the seat 153 (see column 7 lines 4-15 and column 8 lines 26-53); wherein the slide valve 150 is configured to have an exhaust position where the first port 154 is in fluid communication with the third port 169,172 to vary an exhaust rate of the brake pipe section and of the valve chamber section during braking (see column 3 lines 38-47).

	Regarding Claim 19, Skweres et al further disclose that the seat 153 is matingly and removably coupled to the body 151 with at least one fastener (see Figure 18, wherein the seat 153 and body 151 are certainly capable of being removably coupled and are fastened together).
	Regarding Claim 20, Skweres et al further disclose that the at least one fastener is one of a press fit (see Figure 18).

Allowable Subject Matter
Claims 6-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 2,099,392 to Good, U.S Patent No. 3,208,801 to McClure, U.S. Patent No. 3,716,274 to Pier, U.S. Patent No. 4,033,632 to Wilson, and U.S. Patent No. 4,106,819 to Hart all disclose valve assemblies similar to applicant’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        01/24/22